—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Appelman, J.), rendered February 11, 1998, convicting him of robbery in the first degree (four counts), robbery in the second degree (two counts), burglary in the first degree (two counts), criminal possession of a weapon in the second degree, criminal possession of a weapon in the third degree, unlawful imprisonment in the first degree (two counts), endangering the welfare of a child (two counts), and criminal possession of stolen property in the third degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s voluntary, knowing, and intelligent waiver of his right to appeal all aspects of this case encompassed his right to appellate review of the denial of those branches of his omnibus motion which were to suppress statements he made to law enforcement authorities and the complainant’s identification testimony (see, People v Kemp, 94 NY2d 831; People v Johnson, 269 AD2d 468; People v Lozano, 261 AD2d 640; People v Earnshaw, 262 AD2d 579; see also, People v Toye, 264 AD2d 401; People v Tominaro, 261 AD2d 491; People v McCormick, 255 AD2d 339), as well as the denial of his motion pursuant to CPL 30.30 (see, People v Muniz, 91 NY2d 570). Accordingly, appellate review of these issues is precluded. Krausman, J. P., Goldstein, Feuerstein and Smith, JJ., concur.